E. GRADY JOLLY, Circuit Judge,
dissenting:
Today, for the first time in our court’s history, the majority expressly exerts control over the content of its citizens’ prayers. And it does so notwithstanding that the Supreme Court has never required, suggested, hinted, or implied that the Constitution controls the content of citizens’ prayers in any context. To the contrary, Supreme Court precedent clearly indicates that the majority’s view transgresses the most fundamental First Amendment rights. I therefore respectfully dissent.
I
The majority’s exegesis contains two primary flaws that allow it to free fall into the black pit of the constitutionally forbidden, that school districts must control the content of graduation prayers to assure that they are “nonsectarian and nonproselytizing.”1 First, *825the majority reads Jones v. Clear Creek Indep. Sch. Dist., 977 F.2d 963 (5th Cir.1992)2 in a way that openly oppugns the Supreme Court’s reasoning in Lee v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992).3 The Court in Lee clearly held that the nonsectarian nature of a graduation prayer cannot save an otherwise unconstitutional graduation policy from the Establishment Clause. Yet in the face of this holding, the majority nevertheless audaciously concludes that a “nonseetarian, nonproselytizing” requirement constitutes a necessary element to our court’s decision upholding the graduation policy in Clear Creek II.
The majority makes its second mistake by failing to recognize that the government may not restrict religious speech based on viewpoint when the government has created a forum for the expression of privately held views.4 This mistake leads the majority to reach a conclusion, which, however, handy and expedient it may be, frustrates the neutral accommodation of religious viewpoints. When the government restricts sectarian and proselytizing religious speech, while embracing ecumenical religious speech, the government has engaged in illegitimate, viewpoint discrimination. That is why the Free Speech Clause is violated when the majority forces a nonsectarian, nonproselytizing requirement upon the speakers. In short, the majority’s control over the content of students’ prayers achieves the jurisprudentially rare result of offending not only one, but three provisions within the First Amendment.5
II
Let me try to fit this case into the context of our precedent. The question before us is, quite simply, what was it about the Clear Creek II policy that allowed it to escape the result in Lee? To put the question another way, is it enough for an invocation to be student-elected and student-given, or is the addition of a “nonsectarian, nonproselytizing” content limitation required in order to pass constitutional muster? The majority makes the unprecedented assumption that the con*826tent of a speaker’s prayer — specifically, whether the prayer is sectarian or persuasive — can have some effect on its status under the Establishment Clause. Jurists cannot draw many categorical conclusions about the Supreme Court’s treatment of the Establishment Clause. Nevertheless, the majority’s assumption has the vice of offending one immutable holding of the Court’s Establishment Clause jurisprudence: The government may not mitigate Establishment Clause concerns by requiring prayers to be nonsectarian and nonproselytizing. I can locate no place in the Court’s extensive Establishment Clause jurisprudence for a “nonsectarian, nonproselytizing” exception to the Clause’s command. The additional verbiage was therefore unnecessary in upholding the graduation policy in Clear Creek II.
A
I begin with some first principles. From its earliest forays into interpretation of the Establishment Clause, the Court consistently characterized it as prohibiting more than the direct establishment of a single national (or, after Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940), and Everson v. Board of Edue., 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947), state) church. See, e.g., Davis v. Season, 133 U.S. 333, 342, 10 5.Ct. 299, 33 L.Ed. 637 (1890) (noting that “[t]he first amendment to the Constitution ... was intended ... to prohibit legislation for the support of any religious tenets, or the modes of worship of any sect”); Reynolds v. United States, 98 U.S. (8 Otto) 145, 164, 25 L.Ed. 244 (1878) (holding that “Congress was deprived of all legislative power over [religious] opinion” by the Clause); Watson v. Jones, 80 U.S. (13 Wall.) 679, 730, 20 L.Ed. 666 (1871) (noting that the Clause serves both to “ ‘rescue! 3 the temporal institutions from religious interference,’ ” and to “ ‘secure! ] religious liberty from the invasion of the civil authority’”) (quoting Harmon v. Dreher, 17 S.C. Eq. (Speer’s Eq.) 87, 120 (S.C.1843)); Terrett v. Taylor, 13 U.S. (9 Cranch) 43, 52, 3 L.Ed. 650 (1815).
The Court’s modern jurisprudence has continued the tradition set by the early cases, and makes clear that the Establishment Clause paints in broad prohibitive strokes when it comes to state or federal action in the spiritual domain. As Justice Black explained in Everson:
The “establishment of religion” clause of the First Amendment means at least this: Neither a state nor the Federal Government can set up a church. Neither can pass laws which aid one religion, aid all religions, or prefer one religion over another.... Neither a state nor the Federal Government can, openly or secretly, participate in the affairs of any religious organizations or groups and vice versa.
330 U.S. at 15-16, 67 S.Ct. 504; see also Lee, 505 U.S. at 602, 112 S.Ct. 2649 (Blackmun, J., joined by Stevens & O’Connor, JJ., concurring) (noting that the modern Court “‘has consistently held that the clause withdrew all legislative power respecting religious belief or the expression thereof ”) (quoting School Dist. v. Schempp, 374 U.S. 203, 222, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963)).
In Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), this broadly proscriptive reading of the Establishment Clause was applied for the first time to the particularly sensitive area of school prayer. The controversy concerned a short prayer selected by the State Board of Regents for students to read aloud at the' beginning of the school day.6 Stating that “[n]either the fact that the prayer may be denominationally neutral nor the fact that its observance on the part of the students is voluntary can serve to free it from the limitations of the Establishment Clause,” the Supreme Court struck it down as an unconstitutional attempt by the State to use “the power, prestige and financial support of government” to exert “indirect coercive pressure upon religious minorities to conform to the prevailing officially approved religion.” Engel, 370 U.S. at 430-31, 82 S.Ct. 1261. But for today’s majority, not to worry.
*827B
Yet Lee, the most recent and relevant precedent, continues to maintain and extends this broadly proscriptive reading of the Clause, and refutes the notion that a government-sponsored, “nonsectarian, nonprosely-tizing” prayer might be any less constitutionally deficient than a sectarian, proselytizing one. Addressing the almost identical contention in that case — that the invocation at issue was constitutionally sound because the school directed it to be nonsectarian and nonprose-lytizing — the Court stated:
We are asked to recognize the existence of a practice of nonsectarian prayer, prayer within the embrace of what is known as the Judeo-Christian tradition, prayer which is more acceptable than one which, for example, makes explicit reference to the God of Israel, or to Jesus Christ, or to a patron saint. There may be some support, as an empirical observation, to the statement ... that there has emerged in this country a civic religion, one which is tolerated when sectarian exercises are not. If common ground can be defined which permits once conflicting faiths to express the shared conviction that there is an ethic and a morality which transcend human invention, the sense of community and purpose sought by all decent societies might be advanced.... Though the efforts of the school officials in this case to find common ground appear to have been a good-faith attempt to recognize the common aspects of religions and not the divisive ones, our precedents ... caution us to measure the idea of a civic religion against the central meaning of the Religion Clauses of the First Amendment, which is that all creeds must be tolerated and none favored. The suggestion that government may establish an official or civic religion as a means of avoiding the establishment of a religion mth more specific creeds strikes us as a contradiction that cannot be accepted.
505 U.S. at 589-90, 112 S.Ct. 2649 (emphasis added). Today’s majority opinion lacks any attempt to address this authoritative reasoning, which seems to be so at odds with its holding.7 However, like boys on a summer night blithely whistling as they walk through a graveyard, for the panel majority it is not to worry so long as it is brave enough to look straight ahead and pretend that authoritative precedents are merely ghosts of the past not to be feared.
Indeed, the majority’s opinion reveals a willful aversion to accommodating the respective reasoning of Lee and Clear Creek II., See, e.g., ante at 821 (finding that the district court judge “clearly err[ed]” in defining nonsectarian to include reference to “specific deities” when Clear Creek II, 977 F.2d at 967, upheld a policy under which students may “employ the name of any deity”); ante at 818 (relying on another circuit’s case that expressly disagreed with our own Clear Creek II precedent, and doing so in the midst of explaining why the reasoning of Clear Creek II could not possibly rest on the fact that the policy created a limited public forum); ante at 821 n. 11 (describing Clear Creek II as a case taking our First Amendment jurisprudence one step closer to the brink of a cliff); ante at 815 (feigning “obeisance to the ineluctable precedent of Clear Creek II ”). To avoid the real issues presented in this ease, the majority must paper over the unmistakable language in cases like Lee and Engel. It is beyond argument, however, that the Supreme Court’s consistent interpretation of the Establishment Clause allows no exception for the nonsectarian and no'np-roselytizing prayer. The Clause prohibits the establishment of religion and, as interpreted by the Supreme Court, it denies government the ability to favor a composite ecumenical religion just as surely as it denies the ability to favor some select one of its components. The majority’s contention that the words “nonsectarian, nonproselytizing” could somehow save an otherwise unconstitutional policy in this case is a regrettable expediency.8
*829m
Furthermore, the inclusion of a “nonsectarian, nonproselytizing” content limitation offends a particularly longstanding and independent constitutional doctrine upon which the Clear Creek II decision must and does rely: the principle of neutral accommodation.
A
In Everson, Justice Black expressly noted that the courts must “be sure that [they] do not inadvertently prohibit [government] from extending its general ... benefits to all ... citizens without regard to their religious belief’ by being overzealous in their enforcement of the Establishment Clause. 330 U.S. at 16, 67 S.Ct. 504. This concern was explicated with some eloquence by Justice Douglas in the following case of Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952):
We are a religious people whose institutions presuppose a Supreme Being. We guarantee the freedom to worship as one chooses. We make room for as- wide a variety of beliefs and creeds as the spiritual needs of man deem necessary. We sponsor an attitude on the part of government that shows no partiality to any one group and that lets each flourish according to the zeal of its adherents and the appeal of its dogma. When the state ... cooperates with religious authorities by adjusting the schedule of public events to sectarian needs, it follows the best of our traditions. For it then respects the religious nature of our people and accommodates the public service to their spiritual needs. To hold that it may not would be to find in the Constitution a requirement that the government show a callous indifference to religious groups. That would be preferring those who believe in no religion over those who do believe. Government may not finance religious groups nor undertake religious instruction nor blend secular and sectarian education nor use secular institutions to force one or some religion on any person. But we find no constitutional requirement which makes it necessary for government to be hostile to religion and to throw its weight against efforts to widen the effective scope of religious influence.
343 U.S. at 313-14, 72 S.Ct. 679; see also Committee for Public Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 792-93, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973) (stating that “[a] proper respect for both the Free Exercise and the Establishment Clauses compels the State to pursue a course of neutrality toward religion”); Wallace v. Jaffree, 472 U.S. 38, 60, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985) (interpreting the Clause, similarly, as requiring government to “pursue a course of complete neutrality toward religion”).
Adapting this “neutral accommodation” principle to the scholastic setting, in Widmar v. Vincent, 454 U.S. 263, 273-74, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), the Court held that it was not a violation of the Establishment Clause for a public university to allow a religious student group to take advantage of the university’s general policy of allowing registered student groups to use university *830facilities for their meetings on a neutral and nondiscriminatory basis. Reasoning that the university had created a designated public forum by making the facilities “generally open for use by student groups,” the Court clarified that, in general, “an open forum in a public university does not confer any imprimatur of state approval on religious sects or practices” that make use of the forum. Id. at 267, 274, 102 S.Ct. 269.
Following up on Widmar, in 1984, Congress enacted the Equal Access Act, 20 U.S.C. § 4071 et seq., to make the neutral accommodation principle expressly applicable to the secondary public schools. Upholding the Act as constitutional under the Establishment Clause, the Court noted in Mergens that:
[T]here is a crucial distinction between government speech endorsing religion, which the Establishment Clause forbids, and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect. We think that secondary school students are mature enough and are likely to understand that a school does not endorse or support [religious] student speech that it merely permits on a nondiscriminatory basis. The proposition that schools do not endorse everything they fail to censor is not complicated.
496 U.S. at 250, 110 S.Ct. 2356 (citations omitted). The majority fails to appreciate this “crucial distinction” between government speech endorsing religion and private speech endorsing religion when it reads Clear Creek II as requiring school policies to adopt the nonséctarian, nonproselytizing requirements.
B
This distinction was not lost on the Clear Creek II panel. Clear Creek II is indeed a case about neutral accommodation, and relies on a central principle of Establishment Clause jurisprudence.9 In upholding the policy under consideration in Clear Creek II, we expressly noted that, “unlike the policy at issue in Lee, [the Clear Creek II policy] does not mandate a prayer.” 977 F.2d at 968. Although conceding that the policy allows for “supplications to a deity,” we clarified that it also “permits invocations free of all religious content.” Id. at 969.10 Relying expressly on Mergens’s proposition that “there is a crucial *831difference between government speech endorsing religion, which the Establishment Clause forbids, and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect,” we concluded that the policy was an essentially neutral directive of accommodation for private religious and other speech that neither favored nor disfavored religion on its face, and was therefore not unconstitutional. Id.
C
Because it is clear that Clear Greek II relies on Mergens’s neutral accommodation principle to escape the proscriptive effect of Lee, we need only apply that principle to the facts before us.
1
We have expressly stated that for the Constitution to require neutral accommodation of religious speech, the government must have established at least what has been called a “limited public forum.” Duncanville, 994 F.2d at 164-65.11 As the majority points out, a “limited public forum” is one of several types of fora recognized by the Supreme Court. The other categories of fora include traditional public, designated public, and nonpublic fora. The majority errs, however, by failing to understand the difference between a “designated public forum” and a “limited public forum.” The government creates a designated public forum when it “has intentionally designated a place or means of communication as a public forum.” Cornelius, 473 U.S. at 800, 105 S.Ct. 3439. A subset of designated public fora is the “limited public forum.” Such a forum is created when the government limits the purpose of the forum by, for example, placing a limitation on use by certain groups or on the discussion of certain subjects. Perry, 460 U.S. at 45 n. 7, 103 S.Ct. 948; Brody v. Spang, 957 F.2d 1108, 1118 (3d Cir.1992) (describing a limited public forum as “a subset type of forum, whose scope is circumscribed either by subject matter or category of speaker”); Travis v. Owego-Apalachin School Dist., 927 F.2d 688, 692 (2d Cir.1991) (describing a limited public forum as a sub-category of the designated forum that the government creates when it opens a nonpublic forum but limits the expressive activity to certain kinds of speakers or to the discussion of certain subjects).
SFISD’s policy only limits the benedictions or invocations by limiting the potential class of speakers to graduating students. Contrary to the majority’s assertion, the policy in this facial challenge does not require that the messages have a religious component. Neither the dictionary definitions cited by the majority, ante at 819-20, nor our own precedents require an interpretation of “invocation” or “benediction” grounded in religion. See Clear Creek II, 977 F.2d at 969 (interpreting the terms “invocation” and “benediction” in a way that is free from all religious content). Furthermore, SFISD’s policy grants absolute access to the graduation podium to any student speaker that the senior class elects; once the class of elected student speakers is chosen, SFISD maintains no power, discretionary or otherwise, to bar any duly chosen speaker from accomplishing his task. Because the policy effectuates this relinquishment of control, the policy unmistakably creates a limited public forum and the majority cannot make it otherwise.
In arguing that SFISD has not created a “true” forum, the majority states its ex cathedra view that a graduation ceremony is not an appropriate place for communication of views on issues of political and social significance. Ante at 819. Historical facts, of course, contradict the majority’s view. While graduation ceremonies do not often exhibit “duelling presentations,” they almost always include speakers attempting to impart wisdom and reflect on life’s higher (that is, morally superior) goals. Furthermore, graduation ceremonies often play host to controversial public figures. See, e.g., Lydia Lum, Commencement Time Begins as Politicians Head List of Speakers, Houston Chronicle, May 4, 1998, at 16 (stating that “commencement speakers ... vary from year to year, but 1998 apparently is the Year of the Politician.”). Finally, our country’s public schools *832have, of course, a long tradition of hosting religious prayers at graduation ceremonies. Lee, 505 U.S. at 635-36, 112 S.Ct. 2649 (Sca-lia, J., dissenting). In sum, graduation ceremonies have often presented a forum for expressing the most profound of thoughts on society, politics, religion, and the nature of humankind.12
Besides its failure to properly distinguish between designated and limited public fora, the majority further errs by applying precedent that is inapplicable to the case at hand. The cases upon which the majority relies for guidance in its forum analysis — Cornelius, Perry, Forbes, Estiveme, Muir and Hobbs— all dealt with “as-applied” challenges in which the defendants (governmental entities) applied their policies to bar forum access to those wishing to express the ideas that the plaintiffs sought to communicate. Here, in this facial challenge, SFISD has not applied its policy to bar anyone or any expression. Instead, its policy invites expression, restricted only by time, place, and manner.
Here, we address a facial challenge to a policy under which the school district argues that it has indeed established a public forum. A facial challenge requires that we must not condemn the policy, unless there is no way to implement it in a constitutional manner. Clear Creek II, 977 F.2d at 969; cf. United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987) (“A facial challenge to a legislative Act is, of course, the most difficult challenge to mount successfully, since the challenger must establish that no set of circumstances exists under which the Act would be valid.”); see also Doe v. Madison Sch. Dist. No. 321, 147 F.3d 832, 836 & n. 6 (9th Cir.1998) (refusing to view a school district’s intentions skeptically when analyzing a facial challenge to a graduation policy). The difference between facial challenges and “as-applied” challenges is critically important, and yet the majority has erroneously decided to treat them identically. This error, in turn, causes the majority to stumble through the inappropriate process of applying forum tests and factors wholly inapplicable in the context of this appeal. See, e.g., ante at 819-19 (attempting to apply the factor of “governmental intent,” but then stating that' (in this facial challenge) “the government’s proffered intent does not govern this inquiry”); ante at 819-20 (analyzing the “extent of the use granted” factor when the policy has never been implemented).13
But the SFISD policy clearly survives a facial challenge. When a policy creating a forum places no barriers other than reasonable time, place, and manner restrictions on the speech, that policy creates a public forum.14 As already stated, the SFISD policy *833only limits the class of potential speakers to graduating students; this lone restriction merely requires us to characterize the forum as a “limited” public forum.
2
Even if the SFISD policy did not create a limited public forum, the majority’s decision to accept ecumenical prayers while barring other prayers contradicts established First Amendment law. Once the government creates a forum — whether a traditional public forum, a limited public forum, or even a nonpublic forum — and lets in some religious viewpoint, the government may not then exclude any other religious viewpoint. In other words, the government must neutrally accommodate all religious viewpoints once any one religious viewpoint (e.g., an ecumenical viewpoint) has entered the forum.
This result is dictated by the Supreme Court’s consistent rule that even in nonpublic fora, the government may not engage in viewpoint discrimination. See Perry, 460 U.S. at 46, 103 S.Ct. 948 (government may not discriminate based on viewpoint in even a nonpublic forum); Cornelius, 473 U.S. at 806, 106 S.Ct. 3439 (“Control over access to a nonpublic forum can be based on subject matter and speaker identity so long as the distinctions drawn are reasonable in light of the purpose served by the forum and are viewpoint neutral.”) (emphasis added and citation omitted); Hobbs v. Hawkins, 968 F.2d 471, 481 (5th Cir.1992) (“viewpoint discrimination violates the First Amendment regardless of the forum’s classification”). Of utmost importance to the instant case, the Supreme Court has applied this hard and fast rule in the realm of religious speech. In the midst of chastising a school district’s decision to exclude a religious group from using school premises solely because of the group’s religious viewpoint, the Supreme Court stated that
denial on that basis was plainly invalid under our holding in Cornelius that.although a speaker may be excluded from a non-public forum if he wishes to address a topic not encompassed within the purpose of the forum ... or if he is not a member of the class of speakers for whose especial benefit the forum was created ..., the government violates the First Amendment when it denies access to a speaker solely to suppress the point of view he espouses on an otherwise includible subject.
Lamb’s Chapel, 508 U.S. at 394, 113 S.Ct. 2141 (quotation marks and citations omitted; placement of ellipses in original). It is not surprising that the Supreme Court has applied this prohibition against viewpoint restriction to religious speech. The Court has stated in graphic and certain terms that the First Amendment’s Free Speech Clause fully applies to religious speech:
Our precedent establishes that private religious speech, far from being a First Amendment orphan, is as fully protected under the Free Speech Clause as secular private religion. Indeed, in Anglo-American history, at least, government suppression of speech has so commonly been directed precisely at religious speech that a free-speech clause without religion would be Hamlet without the prince. Accordingly, we have not excluded from free-speech protections religious proselytizing, or even acts of worship.
Pinette, 515 U.S. at 760, 115 S.Ct. 2440 (citations omitted).
In sum, even if we assume that the graduation policy creates only a nonpublic forum, the government may place some reasonable restrictions on the speech but it most assuredly cannot restrict speech because of its viewpoint. Thus, the majority creates a subset of constitutional violations when it allows the school district to create a forum where students can offer ecumenical prayers, but not the prayers of any other religion.15 See *834American Civil Liberties Union v. Black Horse Pike Regional Bd. of Educ., 84 F.3d 1471, 1492 (3d Cir.1996) (Mansmann, J., dissenting) (contrasting the Clear Creek II policy with another policy that “is more liberal in that it extends the scope of its toleration to include even sectarian prayer, if the graduates so choose,” and concluding that the latter policy “comports with the First Amendment’s prohibition against the inhibition of the practice of religion or of free expression”). Whatever criticisms one may make of the reasoning in Clear Creek II,16 there can be no contention that a content limitation would in any way improve the situation. It is therefore clear to me that the district court erred in requiring SFISD to incorporate these additional restrictions into their policy.
IV
Now we come to the remarkable holding of the majority that, for the most curious reasons, the First Amendment allows speech at graduation ceremonies but bars speech at sporting events. In short, there is a total absence of merit to the contention that the Football Policy might be constitutionally deficient when the graduation policy is not.17 As I have tried to explain, the reason a Clear Creek II policy works is that it neutrally accommodates both religious and nonreligious speech in a limited public forum. Constitutionally speaking, there are no location or other restrictions on where the state may elect to create its designated or limited public fora, see Estiverne, 863 F.2d at 376. It follows therefore that if the school policy at issue facially creates a limited public forum, that policy (here, the Football Policy) necessarily passes constitutional muster to allow the designated class of speakers to engage in both religious and non-religious speech. But see Jager v. Douglas County Sch. Dist., 862 F.2d 824 (11th Cir.1989) (finding “equal ac*835cess” policy for football game invocations unconstitutional, but without reference to public forum analysis and in the apparent assumption that the “invocations” at issue were certain to be religious in content).
On the other hand, the majority, which apparently feels measurable discomfort with our precedent, takes the Football Policy as an opportunity to break free from the constraints of Clear Creek II, and argues that, unlike graduation ceremonies, football games lack solemnity, which, the majority concludes, undermines any legitimate reasons for the policy’s application to such sporting events.18 It may well be headline news to the majority, but a “solemn” ceremony is not the only occasion when many citizens feel the need for serious thoughts and words. Of course, football games do not possess the solemnity of a graduation ceremony. But that fact has all the relevance to our First Amendment discussion today as the fact that a hog was slaughtered to make SFISD’s football. There are in fact several secular reasons for allowing a brief, serious message before football games — some of which SFISD has listed in its policy. At sporting events, messages and/or invocations can promote, among other things, honest and fair play, clean competition, individual challenge to be one’s best, importance of team work, and many more goals that the majority could conceive would it only pause to do so.
Having again relinquished all editorial control, SFISD has created a limited public forum for the students to give brief statements or prayers concerning the value of those goals and the methods for achieving them. As with the graduation messages, there will be no “dueling debates.” But make no mistake, whatever the subject — whether it be sportsmanship, the value of winning, the importance of safety, etc. — students will have different views on the subjects to be expressed. Because the SFISD policy does nothing to discriminate based on viewpoint, and certainly does not direct any particular viewpoint (religious or secular), the- primary SFISD Football Policy does not violate the First Amendment. -
V
Our court’s dalliance in prayer-writing will not, unfortunately, end with this case. Now that we have required prayers to be nonsectarian and nonproselytizing in content, we undoubtedly will have to give definition to those terms. This will prove no easy task. In Lee, the rabbi’s benediction read in part:
The graduates now need strength and guidance for the future, help them to understand that we are not complete with academic knowledge alone. We must each strive to fulfill what You require of us all: To do justly, to dove mercy, to walk humbly.
As Justice Blaekmun pointed out, the last sentence of this excerpt includes a' direct quotation of Judeo-Christian scripture.19 Lee, 505 U.S. at 604, n. 5, 112 S.Ct. 2649 (Blaekmun, J., concurring). Because the Court refused to find that the nonsectarian' nature of a prayer could save it from Establishment Clause scrutiny, the Court did not need to decide whether this oration qualifies as nonsectarian or nonproselytizing. Our court will have to decide such issues.20 If the prayer calls upon “Father” instead of “God,” will we intervene? (Must the invocation be gender-neutral?) See Chaudhuri v. Tennessee, 130 F.3d 232, 241 n. 2 (6th Cir.1997) (Jones, J., concurring and dissenting) (noting that the supplication to “ ‘Heavenly Father’ contains a package of religious bias”), cert. denied, — U.S. -•, 118 S.Ct. 1308, 140 L.Ed.2d 473 (1998). If a student begins his *836benediction message by saying, “Blessed be He who decked the sky with constellations and set in it a lamp and a shining moon”21 will we characterize this direct quotation of the Koran as sectarian and proselytizing? Our court’s evolving prayer control will fashion the standard utterance at high school graduations throughout our Circuit: as students grope for a lawful way to express their most deeply held beliefs, on one of the most ceremonious days in their young lives, they will offer up the Fifth Circuit Court of Appeals’s prayer.
The majority fails to realize that what is at issue in this facial challenge to this school policy is the neutral accommodation of non-coerced, private, religious speech, which allows students, selected by students, to express their personal viewpoints. The state is not involved. The school board has neither scripted, supervised, endorsed, suggested, nor edited these personal viewpoints. Yet the majority imposes a judicial curse upon sectarian religious speech. Because I believe that this result is at war with three clauses within the First Amendment, I respectfully dissent.

. The nonsectarian, nonproselytizing restriction constitutes viewpoint, not subject matter, discrimination. Such a restriction clearly allows the subject matter of religion, or ultimate reality, to enter the graduation ceremony. The majority does not, and indeed could not, disagree with this characterization. See generally Rosenberger v. Rectors and Visitors 'of the Univ. of Virginia, *825515 U.S. 819, 830-31, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995); see also Chaudhuri v. Tennessee, 130 F.3d 232, 237 (6th Cir.1997) (noting that the nonsectarian prayer at issue "evoke[s] a monotheistic tradition not shared” by some religious peoples, including Hindus), cert. denied, - U.S. - ., 118 S.Ct. 1308, 140 L.Ed.2d 473 (1998). Furthermore, it is instructive to note that the term "proselytize” is simply a word used — sometimes pejoratively — in lieu of the term "persuade.” See Webster's Third New International Dictionary at 1821 (defining the verb "proselyte” as "to convert from one religion, belief, opinion, or party to another”). Free market enthusiasts and environmentalists can attempt to "proselytize” as well as Baptists and Mormons.


. As a point of nomenclature, our court has in the past referred to this case as Jones II. See, e.g., Doe v. Duncanville Indep. Sch. Dist., 70 F.3d 402, 405 (5th Cir.1995); Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 278 (5th Cir.), cert. denied, 519 U.S. 965, 117 S.Ct. 388, 136 L.Ed.2d 304 (1996). I join the majority in at least one of several breaks with precedent and refer to the case as Clear Creek II.


. The majority omits any mention of the fact that the Supreme Court vacated our decision in Jones v. Clear Creek Indep. Sch. Dist., 930 F.2d 416 (5th Cir.1991) (Clear Creek I), vacated, 505 U.S. 1215, 112 S.Ct. 3020, 120 L.Ed.2d 892 (1992), and specifically instructed our court to reconsider the case in the light of Lee. This is the context in which we issued our Clear Creek II opinion.


. This mistake is, undoubtedly, a product of the majority’s decision to treat the Free Speech Clause as an isolated afterthought. By first engaging in a separate Establishment Clause analysis, the majority virtually preordains the outcome before it addresses the Free Speech Clause. This approach fails to acknowledge the complex interaction of the Free Exercise, Establishment, and Free Speech Clauses. One prominent First Amendment scholar has described the source of this complexity in the following way:
The central feature of the constitutional law of speech and press is a prohibition on "content-based" discrimination, except in the most compelling of circumstances. Yet the distinction between religion and nonreligious ideologies and institutions — a distinction seemingly demanded by the very text of the Religion Clauses — is based on the content of ideas and beliefs. The content-neutral thrust of the Free Speech Clause thus coexists uneasily with the special status of religion under tire Free Exercise and Establishment Clauses.
Michael W. McConnell, Religious Freedom at a Crossroads, 59 U. Chi. L. Rev. 115, 118 (1992).


. These three provisions, read together, state: "Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech ...” U.S. Const, amend. I.


. The prayer read in full: “Almighty God, we acknowledge our dependence upon Thee, and we beg Thy blessings upon us, our parents, our teachers and our Country.” 370 U.S. at 422, 82 S.Ct. 1261.


. Baffling indeed is the majority’s "cf.” citation, ante at 817, to pages 588-90 of Lee. In those pages, the Court explicitly rejects the idea that the nonsectarian nature of a prayer mitigates any Establishment Clause problems.


. And despite any implications in Clear Creek II to the contrary. Although we did note in Clear Creek II that having a nonsectarian, nonprosely-tizing requirement might serve to "minimize any ... advancement of religion," the argument was *828clearly cumulative in nature. See id., 911 F.2d at 967. Furthermore, the point was made exclusively in the context of one prong of the Lemon test. See Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). Although the Supreme Court has yet specifically to overrule Lemon, see Lamb’s Chapel v. Center Monches Union Free Sch. Dist., 508 U.S. 384, 395 & n. 7, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993), a strict application of the case is of doubtful continuing relevance in this context, having been largely abandoned in favor of the "coercion" and "endorsement” tests of Lee and Allegheny.
In Lee, for example, the Court struck down the graduation prayer policy at issue on the sole basis that it was an unconstitutional coercion of participation in a religious exercise. See id., 505 U.S. at 599, 112 S.Ct. 2649. Two concurrences would have found an unconstitutional endorsement as well, see id. at 604-05, 112 S.Ct. 2649 (Blackmun, J., joined by Stevens & O'Connor, JJ., concurring); id. at 630-31, 112 S.Ct. 2649 (Souter, J., joined by Stevens & O'Connor, JJ., concurring), but only three Justices, O’Connor, Stevens, and the since-departed Justice Black-mun, bothered to so much as recite the elements of the Lemon test. See id. at 602-03 & n. 4, 91 S.Ct. 2105. Even this limited acknowledgment was ambivalent, however, as the discussion that followed addressed the sole question whether the government " 'plac[ed] its official stamp of approval' on the prayer” — and that is just the endorsement test rephrased. See id. at 603, 91 S.Ct. 2105 (quoting Engel, 370 U.S. at 429, 82 S.Ct. 1261). The dissenters in Lee would have found no constitutional fault at all based on a historical/coercion approach to the problem, see id. at 632-46, 112 S.Ct. 2649 (Scalia, J., joined by Rehnquist, CJ., and White & Thomas, JJ., dissenting), which prompted Justice Scalia to declare that "[tjhe Court today demonstrates the irrelevance of Lemon by essentially ignoring it ... and the interment of that case may be -the one happy byproduct of the Court's otherwise lamentable decision." Id. at 644, 91 S.Ct. 2105. See also Rosenberger, 515 U.S. at 837-46, 115 S.Ct. 2510 (omitting any mention of Lemon what soever when analyzing an Establishment Clause challenge).
. Even before Lee, however, Lemon had long since been pushed into a small corner of the Court's jurisprudence. In both County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989), and Board of Edite, of Westside Community Schools v. Mergens, 496 U.S. 226, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990), the Court’s two most significant Establishment Clause cases leading up to Lee, the Lemon test failed to command a majority. As in Lee, the primary analysis of each majority, plurality, concurring, and dissenting opinion in those cases ultimately turned on the principles of endorsement and/or coercion — not on any strict application of the Lemon test. See Allegheny, 492 U.S. at 593-94, 109 S.Ct. 3086 (stating that "[wjhether the key word is 'endorsement,' 'favoritism,' or 'promotion,' the essential principle remains the same ... [tjhe Establishment Clause, at the very least, prohibits government from appearing to take a position on questions of religious belief”); id. at 627, 109 S.Ct. 3086 (O'Connor, J., joined in part by Brennan & Stevens, JJ., concurring in part and in the judgment) (stating that “the endorsement test captures tire essential command of the Establishment Clause”); id. at 638, 109 S.Ct. 3086 (Brennan, J., joined by Marshall & Stevens, JJ., concurring in part and dissenting in part) (agreeing that the Establishment Clause should be interpreted to assure that government neither "signals an endorsement of” nor "shows favoritism towards” religion); ’ id. at 650, 109 S.Ct. 3086 (Stevens, J., joined by Brennan & Marshall, JJ., concurring in part and dissenting in part) (noting that "[wjhether the vice ... is characterized as 'coercion,' or 'endorsement,' or merely as state action with the purpose and effect of providing support for specific faiths, it is common ground that ... symbolic government speech ‘respecting an establishment of religion' may violate the Constitution") (citations omitted); id. at 655-79, 109 S.Ct. 3086 (Kennedy, J., joined by Rehnquist, CJ., and White & Scalia, JJ., concurring in the judgment in part and dissenting in part) (advancing the coercion test); Mergens, 496 U.S. at 250, 110 S.Ct. 2356 (finding the Equal Access Act, 20 U.S.C. § 4071 et seq., constitutional because "secondary students are ... likely to understand that a school does not endorse or support student [religious] speech that it merely permits on a nondiscriminatory basis”); id. at 260-61, 110 S.Ct. 2356 (Kennedy; J., joined by Scalia, J., concurring in part and in the judgment) (finding the Act constitutional on the basis that "(njothing on the face of the Act or in the facts of the case ... demonstrates that enforcement of the statute will result in the coercion of any student to participate in a religious activity”); id. at 266, 110 S.Ct. 2356 (Marshall, J., joined by Brennan, J., concurring in the judgment) (noting concern for the "appearance of school endorsement” of religious views caused by the procedures permitted under the Act); id. at 287, 110 S.Ct. 2356 (Stevens, J., dissenting) (not reaching the constitutional issue, but noting endorsement and coercion concerns).
Finally, Justice Scalia's assessment of Lee's effect on Lemon has been sanctioned by another (post-Lamb’s Chapel) panel of this court. See Doe v. Duncanville Indep. Sch. Dist., 994 F.2d 160, 166 n. 7 (5th Cir.1993) (eschewing “Lemon analysis in favor of a more case-bound approach” because, although normally " 'it is neither [this court’s] object nor [its] place to opine whether the Court’s Establishment Clause jurisprudence is good, fair, or useful,' ... recent indications suggest that the Court agrees with [a terminal] assessment of Lemon, essentially ignoring it in Lee in favor of the school prayer cases”) (quoting Jones, 977 F.2d at 966, and citing to Justice Scalia's dissent in Lee); see also Bauchman v. West High School, 132 F.3d 542, 551-52 (10th Cir.1997) ("Justice O'Connor's 'endorse*829ment test’ is now widely accepted as the controlling analytical framework for evaluating Establishment Clause claims.”), cert. denied, - U.S. -, 118 S.Ct. 2370, 141 L.Ed.2d 738 (1998); but see Helms v. Picard, 151 F.3d 347, 362 (5th Cir.1998) ("[T]he Supreme Court has not abandoned, nor even fundamentally changed, the Lemon test.”), amended 165 F.3d 311 (5th Cir.1999).
Even if the Supreme Court has not yet effectively abandoned the Lemon test, the majority's insistence that schools bar sectarian and proselytizing prayers would surely fail Lemon’s excessive entanglement test. Compare, Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d at 279 (to the extent that a statute requires school officials to review the content of prayers to ensure that they meet nonsectarian and nonproselytizing requirements, that statute excessively entangles government with religion); Lee, 505 U.S. at 617, 112 S.Ct. 2649 (Souter, J., concurring) (describing as "undefinable” the point at which a state-approved, ecumenical prayer becomes so closely identified with the sacred text of a specific religion that a breach of the Establishment Clause has occurred); and Widmar v. Vincent, 454 U.S. 263, 272 n. 11, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (finding that a university would entangle itself with religion by attempting to exclude "religious speech” because enforcing that exclusion would require officials to distinguish between religious and nonreligious speech); with Clear Creek II, 977 F.2d at 968 (stating that "we know of no authority that holds yearly review of unsolicited material for sectarianism and proselytization to constitute excessive entanglement”).


. This principle of neutral accommodation is fully consistent with and anticipated by Lee, see id., 505 U.S. at 598-99, 112 S.Ct. 2649 ("We recognize that, at graduation time and throughout the course of the educational process, there will be instances when religious values, religious practices, and religious persons will have some interaction with the public schools and their students.”) (citing Mergens); id. at 630 n. 8, 112 S.Ct. 2649 (Souter, J., joined by Stevens & O’Connor, U., concurring) ("If the State had chosen its graduation day speakers according to wholly secular criteria, and if one of those speakers (not a state actor) had individually chosen to deliver a religious message, it would have been harder to attribute an endorsement to the State.”), and has been both sustained and augmented by the Court's more recent cases. See, e.g., Rosenberger, 515 U.S. at 842, 115 S.Ct. 2510 (slating, once again, that "[i]t does not violate the Establishment Clause for a public university to grant access to its facilities on a religion-neutral basis to a wide spectrum of student groups, including groups which use meeting rooms for sectarian activities”); Capitol Square Review and Advisory Board v. Pinette, 515 U.S. 753, 766, 115 S.Ct. 2440, 132 L.Ed.2d 650 (1995) (plurality) ("Religious expression cannot violate the Establishment Clause where it (1) is purely private and (2) occurs in a traditional or designated public forum, publicly announced and open to all on equal terms.”); Board of Education v. Grumet, 512 U.S. 687, 696, 114 S.Ct. 2481, 129 L.Ed.2d 546 (1994) (" 'A proper respect for both the Free Exercise and the Establishment Clauses compels the State to pursue a course of neutrality toward religion,' favoring neither one religion over others nor religious adherents collectively over no-nadherents.”) (quoting Nyquist, 413 U.S. at 792-93, 93 S.Ct. 2955); Zobrest v. Catalina Foothills Sch. Dist., 509 U.S. 1, 8, 113 S.Ct. 2462, 125 L.Ed.2d 1 (1993) (noting that "government programs that neutrally provide benefits to a broad class of citizens defined without reference to religion are not readily subject to an Establishment Clause challenge,” for, if the reverse were true, "then 'a church could not be protected by the police and fire departments, or have its public sidewalk kept in repair’ ”) (quoting Widmar, 454 U.S. at 274-75, 102 S.Ct. 269).


. On this point, it is important to note that Clear Creek II clearly rests on an interpretation of "invocation” and "benediction” that is itself free of all religious content. Clear Creek II, 977 F.2d at 969. This fact goes some way towards distinguishing the result in Clear Creek II from the contrary decision of the Third Circuit in ACLU v. Black Horse Pike Regional Bd. of Educ., 84 F.3d 1471 (3d Cir.1996) (en banc), where the challenged policy provided for a student-elected, student-given, "invocation and benediction prayer." Id. at 1475 (emphasis added).


. But see Lamb's Chapel, 508 U.S. at 392-93, 113 S.Ct. 2141 (suggesting, prior to our decision in Duncanville, that even in a nonpublic forum, the neutral accommodation principle applies).


.The majority cites only one case in support of its rigid view that a graduation ceremony (or portions thereof) could not constitute a public forum. In its citation of, and quotation from, that case the majority takes more liberties than should be allowable. In quoting Brody v. Spang, the majority panhandles a remote district court's musings as Third Circuit law without proper attribution. The quotation reads,
Graduation ceremonies have never served as forums for public debate or discussions, or as a forum through which to allow varying groups to voice their views.
Ante at 819 (quoting Brody v. Spang, 957 F.2d 1108, 1119-20 (3d Cir.1992) (quoting Lundberg v. West Monona Community Sch. Dist., 731 F.Supp. 331 (N.D.Iowa 1989))). But the Brody court did not indicate any agreement in quoting the Iowa district court. In fact, the Brody court followed its discussion of Lundberg with the following statement:
Nonetheless, it is certainly possible that the commencement exercises at Downingtown Senior High School could qualify as a public forum, and nothing in the present record demonstrates otherwise. More specifically, although the 'terms of the consent decree [at issue in this case] suggest that the pool of potential graduation speakers is confined to members of the school community and invited guests, this simply indicates that any forum created is a limited one, and does not preclude a finding that the ceremony has been designated as a public forum.
Brody, 957 F.2d at 1120 (citing Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988)).


. As these citations reveal, the majority applies factors designed for use in analyzing "as-applied” challenges to government restrictions on speech when the plaintiff has brought a facial challenge to a policy not yet implemented.


. See, e.g., Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989) ("[E]ven in a public forum the government may impose reasonable restrictions on the time, place, or manner of protected speech, provided [that] the restrictions 'are justified without *833reference to the content of the regulated speech, that they are narrowly tailored to serve a significant governmental interest, and that they leave open ample alternative channels for communication of the information.' ”) (quoting Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984)).


. Lamb’s Chapel and Pinette positively suggest that a "nonsectarian, nonproselytizing" content limitation is itself unconstitutional in this setting. See Lamb's Chapel, 508 U.S. at 394, 113 S.Ct. 2141 (noting that " 'government violates the First Amendment when it denies access to a speaker solely to suppress the point of view he espous*834es/” and holding that a requirement of no religious content constitutes such an impermissible viewpoint restriction) (quoting Cornelius, 473 U.S. at 806, 105 S.Ct. 3439); Pinette, 515 U.S. at 766, 115 S.Ct. 2440 (stating that "giving sectarian religious speech preferential access to a forum ... would violate the ... Free Speech Clause, since it would involve a content limitation,” and thereby implying that the reverse would also be true). Although Clear Creek II clearly held that a "nonsectarian, nonproselytiz-ing” content limitation was constitutionally permissible in the context of a limited public forum, see Clear Creek II, 977 F.2d at 967 & 971, Lamb's Chapel and Pinette are subsequent decisions of the Supreme Court, so it would appear that this holding has been overruled.


. Although the question is not before us, courts and commentators have criticized the idea that an elected class could qualify either as "religion neutral” or even as a proper class for public forum and Mergens purposes. See, e.g., Doe v. Madison Sch. Dist. No. 321, 147 F.3d 832, 834 n. 7 (9th Cir.1998) (finding selection by grade point a superior method in this regard); Black Horse, 84 F.3d at 1477-78; Recent Case, 110 Harv. L. Rev. 781, 783-84 (1997); Rick A. Swanson, Time for a Change: Analyzing Graduation Invocations and Benedictions under Religiously Neutral Principles of the Public Fomm, 26 U. Mem. L. Rev. 1405, 1422-25, 1432-33 & n. 95 (1996); cf. Widmar, 454 U.S. at 275, 102 S.Ct. 269 (making explicit exception for the situation where "empirical evidence [shows] that religious groups will dominate the forum”); Pinette, 515 U.S. at 766, 115 S.Ct. 2440 (noting that "one can conceive of a[n unconstitutional] case in which the governmental entity manipulates its administration of the public forum in such a manner that only certain religious groups take advantage of it”); Clear Creek II, 977 F.2d at 969 (stating that "[w]e can imagine discriminatory methods of implementing the [policy] that would make it a tool for governmental endorsement of religion”).


. The Football Policy states:
The board has chosen to permit students to deliver a brief invocation and/or message to be delivered during the pre-game ceremonies of ' home varsity football games to solemnize the event, to promote good sportsmanship and student safety, and to establish the appropriate environment for the competition.
Upon advice and direction of the high school principal, each spring, the high school student council shall conduct an election, by the high school student body, by secret ballot, to determine whether such a statement or invocation will be a part of the pre-game ceremonies and if so, shall elect a student, from a list of student volunteers, to deliver the statement or invocation. The student volunteer who is selected by his or her classmates may decide what message and/or invocation to deliver, consistent with the goals and purposes of this policy.
Like the graduation policy, the Football Policy contains a fallback provision that goes into effect if a court enjoins the enforcement of tire primary policy provisions. If this occurs, the policy goes into effect with the following sentence added to the last paragraph:
Any message and/or invocation delivered by a student must be nonsectarian and nonprosely-tizing.


. The majority also claims to find support in Doe v. Duncanville Indep. Sch. Dist., 70 F.3d 402 (5th Cir.1995), for striking the Football Policy. But Duncanville was an entirely different case, involving private prayers among team members — not "public” prayers or messages in any sense.


. The quote is from the Book of the Prophet Micah, ch. 6, v. 8 ("He has showed you, 0 man, what is good. And what does the Lord require of you? To act justly and to love mercy and to walk humbly with your God.”).


.Cf. Rosenberger, 515 U.S. at 835, 115 S.Ct. 2510 ("The first danger to liberty lies in granting the State the power to examine publications to determine whether or not they are based on some ultimate idea and, if so, for the State to classify them.”).


. The Koran, Al-Furqan 25:63, at 256 (N.J. Dawood trans., Penguin Books 1997).